EXHIBIT 10.2







RESIGNATION







TO:

MAKH GROUP CORP.

(the “Company”)







AND TO:

The Board of Directors thereof







I, Gulmira Makhmutova, hereby tender my resignation as President, Treasurer,
Chief Executive Officer, Chief Financial Officer, Chief Accounting Officer,
Chairman of the Board of Directors and Director of the Company, effective
immediately. I confirm that my resignation is not as a result of any
disagreements with the Company or any of the Company’s operations, policies or
practices.










Dated as of the 30th day of January, 2017.




/s/Gulmira Makhmutova         

Gulmira Makhmutova






